Exhibit 10.4

 

 

 

BROADSTONE NET LEASE, INC.

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

Dated February 7, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS

     2  

Section 1.1

  

Certain Definitions

     2  

Article II REGISTRATION RIGHTS

     6  

Section 2.1

  

Shelf Registration Statement

     6  

Section 2.2

  

Demand Registration Rights

     7  

Section 2.3

  

Company Public Offerings

     9  

Section 2.4

  

Registration Suspension

     10  

Section 2.5

  

Holdback Agreement

     11  

Section 2.6

  

Registration Procedures

     11  

Section 2.7

  

Registration Expenses

     15  

Section 2.8

  

Indemnification

     16  

Section 2.9

  

Transfer of Registration Rights

     19  

Section 2.10

  

Current Public Information

     20  

Section 2.11

  

General Rules Applicable to Registration Statements

     21  

Section 2.12

  

In-Kind Distributions

     21  

Article III MISCELLANEOUS

     21  

Section 3.1

  

Notices

     21  

Section 3.2

  

Counterparts

     21  

Section 3.3

  

Assignment

     21  

Section 3.4

  

Termination

     21  

Section 3.5

  

Descriptive Headings

     22  

Section 3.6

  

Specific Performance

     22  

Section 3.7

  

Governing Law

     22  

Section 3.8

  

Severability

     22  

Section 3.9

  

Waiver of Jury Trial; Consent to Jurisdiction

     22  

Section 3.10

  

Amendments; Entire Agreement

     22  

Section 3.11

  

Merger or Consolidation

     23  

Section 3.12

  

No Recourse

     23  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 7, 2020, by and among Broadstone Net Lease, Inc., a Maryland
corporation (the “Company”), Broadstone Net Lease, LLC, a New York limited
liability company and subsidiary of the Company and of which the Company is the
managing member (“BNL OP”), the members of BNL OP listed on the signature
page hereof (the “Members”) and the stockholders of the Company listed on the
signature page hereof.

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of November 11, 2019, by and among Broadstone Real Estate,
LLC, a New York limited liability company (“BRE”), Trident BRE Holdings I, Inc.,
a Delaware corporation, Trident BRE Holdings II, Inc., a Delaware corporation,
the Company, BNL OP, Broadstone Net Lease Sub 1, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company, Broadstone Net Lease Sub 2, Inc., a
Delaware corporation and wholly-owned subsidiary of the Company, and, solely for
purposes of Sections 6.18, 6.19 and 6.20 thereof, Trident BRE Holdings I, L.P.,
a Delaware limited partnership, and Trident BRE Holdings II, L.P., a Delaware
limited partnership, upon the Closing (as defined in the Merger Agreement), BRE
will be merged with and into BNL OP, with BNL OP surviving the merger;

WHEREAS, upon the Closing, certain of the units of BRE will be converted into
the right to receive OP Units (as defined below);

WHEREAS, the Company and certain of the Members are parties to the Amended and
Restated Operating Agreement of BNL OP, dated as of December 31, 2007, as
amended by Amendment No. 1, dated as of the date hereof (as may be further
amended, amended and restated or otherwise modified from time to time, the “BNL
OP Operating Agreement”), establishing and setting forth, among other things,
their agreement with respect to certain rights and obligations associated with
ownership of Membership Units, as defined in the BNL OP Operating Agreement (the
“OP Units”);

WHEREAS, as of the date hereof, the Company is contemplating an initial public
offering of shares of its Class A Common Stock (the “IPO”); and

WHEREAS, in connection with the contemplated IPO and the entry into the BNL OP
Operating Agreement, the Company has agreed to grant certain holders of its
securities the registration rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1    Certain Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:

“Adverse Disclosure” shall have the meaning set forth in Section 2.2.3 of this
Agreement.

“Affiliate” means with, respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, the specified Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise.

“Affiliated Investor” means, with respect to any Holder, (a) any investment fund
or holding company that is directly or indirectly managed or advised by a
manager or advisor of such Holder or any of its Affiliates and (b) any of its
Affiliates or any other Person who or which is otherwise an Affiliate of any
such Holder (other than the Company and its subsidiaries).

“Agreement” shall have the meaning set forth in the Preamble of this Agreement.

“BNL OP” shall have the meaning set forth in the Preamble of this Agreement.

“BNL OP Operating Agreement” shall have the meaning set forth in the Recitals of
this Agreement.

“Board of Directors” means the Board of Directors of the Company.

“BRE” shall have the meaning set forth in the Recitals of this Agreement.

“Business Day” means any day excluding a Saturday, a Sunday and any other day on
which banks are required or authorized to close in New York.

“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Company.

“Common Stock Equivalents” means any rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, Common Stock and securities convertible or exchangeable into Common
Stock, whether at the time of issuance or upon the passage of time or the
occurrence of such future event, including OP Units.

“Company” shall have the meaning set forth in the Preamble of this Agreement.

“Company Notice” means written notice of a Company Public Offering.

 

-2-



--------------------------------------------------------------------------------

“Company Public Offering” shall have the meaning set forth in Section 2.3(a) of
this Agreement.

“Demand Notice” shall have the meaning set forth in Section 2.2.2(b) of this
Agreement.

“Demand Offering” shall have the meaning set forth in Section 2.2.1(a) of this
Agreement.

“Demand Registrable Shares” shall mean Registrable Shares issued to or owned by
the Trident Holders.

“Demand Registration Statement” shall have the meaning set forth in
Section 2.2.1(a) of this Agreement.

“Demand Request” shall have the meaning set forth in Section 2.2.1(a) of this
Agreement.

“Effective Date” means the effective date of the Company’s registration
statement on Form S-1 filed in connection with the IPO.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

“Excluded Registration” means a registration under the Securities Act of
(a) securities registered on Form S-4 or S-8 or any similar successor forms,
(b) securities registered in connection with a “bought deal” or “block trade” by
the Trident Holders and (c) securities registered to effect the acquisition of,
or combination with, another Person, other than in each case the registration
and sale of securities by the Company in which it receives cash proceeds.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means each Trident Holder and Tait Family Member.

“Holder Affiliates” shall have the meaning set forth in Section 2.8(a) of this
Agreement.

“Inspectors” shall have the meaning set forth in Section 2.6(h) of this
Agreement.

“IPO” shall have the meaning set forth in the Recitals of this Agreement.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Shares.

“Launch Date” shall have the meaning set forth in Section 2.5(a) of this
Agreement.

“Lockup Period” shall have the meaning set forth in Section 2.5(b) of this
Agreement.

“Majority Requesting Holders” shall have the meaning set forth in
Section 2.2.2(c) of this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall have the meaning set forth in
Section 2.2.2(c) of this Agreement.

“Members” shall have the meaning set forth in the Preamble of this Agreement.

“Merger Agreement” shall have the meaning set forth in the Recitals of this
Agreement.

“OP Units” shall have the meaning set forth in the Recitals of this Agreement.

“Permitted Transferee” shall have the meaning set forth in Section 2.9(a) of
this Agreement.

“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity.

“Piggyback Notice” shall have the meaning set forth in Section 2.3(a) of this
Agreement.

“Piggyback Registration” shall have the meaning set forth in Section 2.3(a) of
this Agreement.

“Primary Shares” means shares of Common Stock issued by the Company after the
date hereof.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Public Offering” means an underwritten public offering and sale of Common Stock
pursuant to a registration statement, including a “bought” deal or “overnight”
public offering.

“Records” shall have the meaning set forth in Section 2.6(h) of this Agreement.

“Redemption Shares” shall mean Common Stock issued by the Company, from time to
time, to Holders in exchange for OP Units pursuant to the terms of the BNL OP
Operating Agreement.

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Shares” shall mean, with respect to any Holder, (a) shares of
Common Stock owned immediately following the closing of the IPO; (b) the shares
of Common Stock issued pursuant to the Merger Agreement; (c) Redemption Shares;
and (d) any additional securities issued or issuable as a dividend or
distribution on, in exchange for, or otherwise in respect of, such shares of
Common Stock or Redemption Shares (including by way of share dividend or stock
split or in connection with a combination of shares, recapitalization, merger,

 

-4-



--------------------------------------------------------------------------------

consolidation or other reorganization or otherwise and any shares of Common
Stock issuable upon conversion, exercise or exchange thereof); provided,
however, that Registrable Shares shall not include any shares of Common Stock
(i) that have been sold pursuant to an effective registration statement under
the Securities Act; (ii) that have been sold pursuant to Rule 144 under the
Securities Act; (iii) that have been transferred to anyone other than a
Permitted Transferee; or (iv) that have ceased to be outstanding.

“Registration Expenses” shall have the meaning set forth in Section 2.7 of this
Agreement.

“Registration Statement” means a Shelf Registration Statement or a registration
statement filed in order to effect a Demand Offering or a Company Public
Offering.

“Registration Suspension” shall have the meaning set forth in Section 2.4 of
this Agreement.

“Required Filing Date” shall have the meaning set forth in Section 2.2.1(a) of
this Agreement.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

“Shelf Period” shall have the meaning set forth in Section 2.1(b) of this
Agreement.

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a) of this Agreement.

“Shelf Resale” shall have the meaning set forth in Section 2.1(c) of this
Agreement.

“Tait Family Member” shall mean any of Broadstone Ventures, LLC, Amy L. Tait,
Robert C. Tait as General Trustee of the Irrevocable Trust FBO Margaret S. Tait
dated December 18, 2017, and Robert C. Tait as General Trustee of the
Irrevocable Trust FBO Alex N. Tait dated December 18, 2017, and their Permitted
Transferees.

“Trident Holders” shall mean any fund managed by Stone Point Capital LLC and
their Affiliates and Permitted Transferees, including, without limitation,
Trident BRE, LLC, Trident BRE Holdings I Ltd and Trident BRE Holdings II Ltd.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1        Shelf Registration Statement.

(a)      The Company shall use commercially reasonable efforts to prepare and
file with the SEC, on or before the date that is 180 days following the IPO, one
or more registration statements on (i) Form S-3, or (ii) Form S-11, if for any
reason the Company is not eligible to use Form S-3, or a successor form (a
“Shelf Registration Statement”), relating to the redemption of OP Units and the
offer and sale on a delayed or continuous basis in accordance with Rule 415
under the Securities Act of all Registrable Shares by the Holders from time to
time and, if any such Shelf Registration Statement does not become effective
automatically, shall use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable; provided, however, that the Company shall not be
required to file a Shelf Registration Statement on Form S-11 unless (a) the
Company shall not have filed or caused to become effective a Shelf Registration
Statement on Form S-3 by the first anniversary of the IPO or (b) the Company
thereafter becomes ineligible to use Form S-3 for such Shelf Registration
Statement.

(b)      The Company shall use commercially reasonable efforts to keep a Shelf
Registration Statement continuously effective under the Securities Act
(including, but not limited to, the preparation and filing of any amendments and
supplements necessary for that purpose) in order to permit the Prospectus
forming a part thereof to be usable by Holders until the date as of which the
holders of Registrable Shares no longer own any Registrable Shares (such period
of effectiveness, the “Shelf Period”). The Company shall not be deemed to have
used commercially reasonable efforts to keep a Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders covered by a Shelf
Registration Statement not being able to offer and sell any Registrable Shares
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is (i) a Registration Suspension or (ii) required by
applicable law.

(c)      Except as otherwise provided in this Agreement and subject to any
applicable transfer restrictions in the BNL OP Operating Agreement and
applicable law, each Holder shall be entitled, at any time and from time to time
when a Shelf Registration Statement is effective, to sell its Registrable Shares
then registered pursuant to such Shelf Registration Statement, which resale may
be underwritten (each, a “Shelf Resale”), provided, however, that any
underwritten Shelf Resale shall be subject to the applicable terms, conditions
and limitations set forth in Section 2.2.1(a) and the first sentence of
Section 2.2.1(b). Except as otherwise provided in Section 2.2 below, a Holder
initiating a Shelf Resale shall not be required to permit the offer and sale of
Registrable Shares by any other Holders in connection with any such Shelf
Resale.

 

-6-



--------------------------------------------------------------------------------

Section 2.2        Demand Registration Rights.

2.2.1.        Demand Requests.

(a)      Except as otherwise provided in this Section 2.2, any one or more of
the Trident Holders may request the Company in writing (a “Demand Request”) to
sell all or any portion of its or their Registrable Shares pursuant to a
Registration Statement (each, a “Demand Offering”). Upon receipt of such Demand
Request from the Trident Holders, the Company shall use commercially reasonable
efforts to (i) prepare and file, on or before the date that is (A) 75 days after
receiving such Demand Request in the case of a registration statement on Form
S-11 or (B) 30 days after receiving such Demand Request in the case of a
registration statement on Form S-3 (the “Required Filing Date”), a registration
statement relating to the Demand Registrable Shares (a “Demand Registration
Statement”) and (ii) if such Demand Registration Statement does not become
effective automatically, cause such Demand Registration Statement to be declared
effective by the SEC as promptly as reasonably practicable; provided, however,
that in no event shall the Company be obligated under this Section 2.2 to
(x) file a Demand Registration Statement prior to the IPO or the expiration of
any underwriter’s lock-up period in connection with the IPO; and (y) file more
than two (2) Demand Registration Statements. Notwithstanding the foregoing, no
Demand Request will be effective hereunder unless the aggregate value of the
Registrable Shares included in such request at the time of such request exceed
$50,000,000 or such request includes all Registrable Shares owned by the
requesting Trident Holders at such time.

(b)      Notwithstanding the foregoing, no Demand Registration Statement shall
be deemed to have been filed for purposes of this Section 2.2.1 if such Demand
Registration Statement (i) does not become effective, (ii) is not maintained
effective for 90 days (or such shorter period as shall terminate when all
Registrable Shares covered by such Demand Registration Statement have been
sold), (iii) in an underwritten Demand Offering is subject to a cutback in
accordance with Section 2.2.2(c) and fails to include at least 80% of the Demand
Registrable Shares proposed to be included by the Trident Holders in such Demand
Registration Statement, or (iv) the Demand Offering pursuant to such Demand
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court. The
Company shall bear and pay all Registration Expenses (as provided in
Section 2.7); provided, however, that in the event the Trident Holders revoke a
Demand Request or withdraw a Demand Offering (which revocation or withdrawal may
only be made prior to the Company requesting acceleration of effectiveness of
the relevant Demand Registration Statement or, in the case of a shelf takedown,
prior to the signing of an underwriting agreement or similar agreement), other
than an automatic withdrawal pursuant to Section 2.2.3, and the Company has
incurred Registration Expenses and not been reimbursed by the Trident Holders,
then the Demand Registration Statement shall count as having been filed for
purposes of this Section 2.2.1.

(c)      The right to issue a Demand Request under this Section 2.2 is
non-transferable and shall not be assigned to any transferee of Registrable
Shares, including any Permitted Transferee, except in the case of a transfer by
the Trident Holders to a Permitted Transferee of Registrable Shares representing
not less than 50% of Registrable Shares held by the Trident Holders as of the
date hereof.

 

-7-



--------------------------------------------------------------------------------

2.2.2.    General Procedures.

(a)      Each Demand Request shall specify: (i) the number of Demand Registrable
Shares proposed to be sold and (ii) the intended method of disposition, to the
extent then known.

(b)      Upon receipt of any Demand Request, the Company shall promptly (but in
any event within the shorter of (i) five (5) days and (ii) the number of days
from the Demand Request to the date of such Demand Offering) give written notice
(the “Demand Notice”) of such proposed Demand Offering to the Tait Family
Members. Notwithstanding the foregoing or any other provision of this Agreement,
the Company shall not give any Demand Notice to any Tait Family Member as to any
Demand Offering that is a “bought deal” or a “block trade” by the Trident
Holders without the consent of the Trident Holders. Each Tait Family Member and
each Holder that receives a Demand Notice shall have the right, exercisable by
written notice to the Company within such period of time specified by the
Company in such Demand Notice (but not to exceed five (5) days), to irrevocably
elect to include in such Demand Offering such portion of its Registrable Shares
as it may request.

(c)      If a Demand Offering shall be underwritten, the Holders of a majority
of the Registrable Shares included in a Demand Request (the “Majority Requesting
Holders”) shall have the right to (i) select the investment banking firm or
firms to manage the Demand Offering (which firms shall be represented by counsel
designated by the Company) and (ii) determine the plan of distribution, in each
case, subject to the consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. Except in the case of a “bought
deal” or “block trade” by the Trident Holders, if such firm or firms advise the
Company, the Trident Holders and any participating Tait Family Member that, in
the reasonable opinion of such firm or firms, the number of Registrable Shares
and Primary Shares requested to be included in the Demand Offering would
materially delay or jeopardize the success of the offering (including the
offering price per share) (a “Material Adverse Effect”), then, unless otherwise
agreed by the parties, the Company shall include in such Demand Offering, such
number of Registrable Shares which can be so sold without causing a Material
Adverse Effect according to the following priority: first, those of the Trident
Holders; second, those of any Tait Family Member; and third, any Primary Shares
or shares of Common Stock proposed to be registered for the account of the
Company or any other holders of Common Stock, as the case may be.

2.2.3.    Deferral of Filing. If a Demand Request is received and there is not
an effective Shelf Registration Statement on file with the SEC, the Company may,
upon prior written notice to the Holders, defer (but not more than twice in any
12-month period, and not within 120 days of any prior deferral) the filing or
effectiveness (but not the preparation) of the Registration Statement or any
amendment or supplement for a Shelf Registration Statement for the Demand
Offering for a reasonable period of time not to exceed 60 days after the
Required Filing Date (or, if longer, 60 days after the filing date of the
registration statement contemplated by clause (b) below) if (a) at the time the
Company receives the Demand Request, the Company or any of its subsidiaries is
engaged in confidential negotiations or other confidential business activities,
disclosure of which would be required in connection with such Registration
Statement (but would not be required if such Registration Statement were not
filed), and the Board of Directors determines in good faith that such disclosure
would be materially detrimental to the Company

 

-8-



--------------------------------------------------------------------------------

and its stockholders (an “Adverse Disclosure”), or (b) prior to receiving the
Demand Request, the Board of Directors had determined to effect a Company Public
Offering pursuant to Section 2.3, and the Company had taken substantial steps
(including, without limitation, selecting a managing underwriter for such
offering) and is proceeding with reasonable diligence to effect such offering. A
deferral of the filing of a Registration Statement pursuant to this
Section 2.2.3 shall be lifted, and the Registration Statement shall be filed
promptly, if, in the case of a deferral pursuant to clause (a) of the preceding
sentence, the negotiations or other activities are disclosed or terminated, or,
in the case of a deferral pursuant to clause (b) of the preceding sentence, the
proposed Company Public Offering is completed or abandoned. In order to defer
the filing of a Registration Statement pursuant to this Section 2.2.3, the
Company shall promptly (but in any event within five (5) days), upon determining
to seek such deferral, deliver to each Holder requesting inclusion of
Registrable Shares in the Demand Offering a certificate signed by an executive
officer of the Company stating that the Company is deferring such filing
pursuant to this Section 2.2.3 and an approximation of the length of the
anticipated delay. On the 20th day after the Trident Holders have received such
certificate, the Demand Request shall be deemed withdrawn automatically unless,
prior to such 20th day, the Trident Holders deliver to the Company a written
notice to the effect that they do not want the Demand Request to be withdrawn.

Section 2.3        Company Public Offerings.

(a)      Except with respect to a Demand Offering, the procedures for which are
addressed in Section 2.2, if the Company proposes to do a Public Offering of
Primary Shares (other than (i) the IPO or (ii) an Excluded Registration) (a
“Company Public Offering”), then, each such time after the IPO, the Company
shall give prompt written notice of such Company Public Offering (no later than
ten (10) days prior to the filing of the Registration Statement for such Company
Public Offering or, if such Company Public Offering is pursuant to an effective
Shelf Registration Statement, no later than two (2) Business Days prior to the
launch of such Company Public Offering (in each case, a “Piggyback Notice”)) to
the Trident Holders and the Tait Family Members holding Registrable Shares. The
Piggyback Notice shall offer the Trident Holders and the Tait Family Members the
opportunity to include (or cause to be included) in such Company Public Offering
the number of Registrable Shares as each such Tait Family Member and/or Trident
Holder may request (a “Piggyback Registration”). Subject to Section 2.3(c)
hereof, the Company shall use commercially reasonable efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Shares requested to be included in a Piggyback
Registration to be included on the same terms and conditions as any Primary
Shares or other Registrable Shares included in such Company Public Offering. The
Holders participating in the Piggyback Registration shall be permitted to
withdraw all or part of the Registrable Shares from a Piggyback Registration at
any time at least two (2) Business Days prior to the effective date or launch
date, as applicable, of such Piggyback Registration. The Company shall not be
required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (x) one hundred and eighty
(180) days after the effective date thereof and (y) consummation of the
distribution by the Holders of the applicable Registrable Shares included in
such Registration Statement.

(b)      If any time after giving such Piggyback Notice and prior to the
effective date of the Registration Statement filed in connection with such
Company Public Offering, or the

 

-9-



--------------------------------------------------------------------------------

launch date of the Company Public Offering if pursuant to an effective Shelf
Registration Statement, the Company shall determine for any reason not to
register and sell the securities originally intended to be included in such
registration, the Company may, at its election, give written notice of such
determination to the Holders participating in the Piggyback Registration and
thereupon the Company shall be relieved of its obligation to register and sell
such Registrable Shares in connection with the registration and sale of
securities originally intended to be included in such registration.

(c)      If, in connection with a Company Public Offering, the managing
underwriter or underwriters advise the Company that the inclusion of all Primary
Shares and Registrable Shares requested to be included would cause a Material
Adverse Effect, the Company shall include in such Company Public Offering the
number of Primary Shares and Registrable Shares which can be so sold without
causing a Material Adverse Effect in the following order of priority; first, any
Primary Shares to be sold by the Company for its own account, second,
Registrable Shares owned by the Trident Holders, and third, all other shares of
Common Stock (including Registrable Shares) proposed to be included in the
Company Public Offering pro rata on the basis of the number of shares of Common
Stock owned by such other Holders who requested to be included in such Company
Public Offering, as applicable.

Section 2.4      Registration Suspension. If the continued use of any
Registration Statement filed and declared effective pursuant to this Agreement
and which registers Registrable Shares at any time would require the Company to
make an Adverse Disclosure, the Company may, upon giving written notice of such
action to the Holders of Registrable Shares covered by such Registration
Statement, suspend all such Holders’ ability to use such Registration Statement
or otherwise make purchases of the Company’s securities for a reasonable period
of time not in excess of 60 days, and not more than twice in any twelve
(12) month period or within 120 days of any prior suspension (a “Registration
Suspension”). Each such Holder shall keep confidential the fact that a
Registration Suspension is in effect, the notice referred to above and its
contents and the reason therefor unless and until otherwise notified by the
Company, except (a) for disclosure to such Holder’s employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting the Holder with respect to its investment in the Company and agree
to keep it confidential, (b) for disclosures to the extent required in order to
comply with reporting obligations to its limited partners or other direct or
indirect investors who have agreed to keep such information confidential, (c) if
and to the extent such matters are publicly disclosed and (d) as required by
law, rule or regulation or legal process. In the case of a Registration
Suspension, upon receipt of such written notice, the Holders of Registrable
Shares covered by the applicable Registration Statement agree to suspend use of
the applicable Prospectus and any Issuer Free Writing Prospectus in connection
with any sale or purchase of, or offer to sell or purchase, Registrable Shares,
upon delivery of the notice referred to above. The Company shall immediately
notify the Holders of Registrable Shares covered by the applicable Registration
Statement upon the termination of any Registration Suspension, otherwise amend
or supplement the applicable Prospectus and any Issuer Free Writing Prospectus,
if necessary, so it does not contain any untrue statement or omission of a
material fact and furnish to the Holders of Registrable Shares covered by the
applicable Registration Statement such numbers of copies of the applicable
Prospectus and any Issuer Free Writing Prospectus as so amended or supplemented
as the Holders may reasonably request. The Company shall, if necessary,
supplement or make

 

-10-



--------------------------------------------------------------------------------

amendments to the applicable Registration Statements as may reasonably be
requested by a Holder of Registrable Shares covered by such Registration
Statement.

Section 2.5        Holdback Agreement.

(a)      In connection with any Demand Offering, the Company shall not effect
any public sale of any shares of Common Stock or Common Stock Equivalents during
the ten (10) Business Days, or such shorter period beginning with delivery of a
Demand Notice or Company Notice, as applicable, prior to the anticipated date
such Demand Offering is expected to be launched (the “Launch Date”) and during
such time period after the pricing of such Demand Offering (not to exceed 90
days or sixty (60) days after the first Demand Offering) as the Company and the
managing underwriter may agree, in each case except as part of such Demand
Offering, pursuant to an Excluded Registration or as otherwise agreed between
the Company and the managing underwriter for such Demand Offering.

(b)      In connection with any Demand Offering or any Company Public Offering,
each Holder shall not effect (subject to any exceptions the managing underwriter
may agree) any public sale or private offer or distribution of any shares of
Common Stock or Common Stock Equivalents during the ten (10) Business Days, or
such shorter period beginning with delivery of a Demand Notice, Company Notice
or Piggyback Notice, as applicable, prior to the anticipated Launch Date for
such Demand Offering or Company Public Offering and during such time period
after the pricing of such Demand Offering or Company Public Offering (not to
exceed ninety (90) days or sixty (60) days after the first Demand Offering)
(except as part of such offering) as the managing underwriter and the Company
may agree (the “Lockup Period”). Each Holder shall receive the benefit of any
shorter Lockup Period or permitted exceptions (on a pro rata basis) agreed to by
the managing underwriter for any Public Offering pursuant to this Agreement;
provided, however, that nothing herein will prevent any Holder that is a limited
liability company, partnership or corporation from making a distribution of
shares of Common Stock or Common Stock Equivalents to the members, partners or
stockholders thereof or a transfer to an Affiliate that is otherwise in
compliance with the applicable securities laws, so long as such distributees or
transferees agree to be bound by the restrictions set forth in this Section 2.5
(subject to any exceptions the managing underwriter may agree). Each Holder
agrees to execute a lock-up agreement in favor of the underwriters to such
effect and, in any event, that the underwriters in any relevant Public Offering
shall be third-party beneficiaries of this Section 2.5.

(c)      Any discretionary waiver or termination of the requirements under the
foregoing provisions made by the managing underwriter shall apply to each Holder
on a pro rata basis in accordance with the number of Registrable Shares owned by
each such Holder.

(d)      The obligations of any Person under this Section 2.5 are not in
limitation of holdback or transfer restrictions that may otherwise apply by
virtue of any other agreement or undertaking.

Section 2.6    Registration Procedures. In connection with the Company’s
obligations hereunder and subject to the applicable terms and conditions set
forth herein, the Company shall use commercially reasonable efforts to:

 

-11-



--------------------------------------------------------------------------------

(a)      prepare and file with the SEC a Registration Statement on any
appropriate form under the Securities Act with respect to such Registrable
Shares and use commercially reasonable efforts to cause such Registration
Statement to become effective by the SEC as promptly as reasonably practicable;
and to remain continuously effective; provided, however, that before filing a
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto (including documents that would be incorporated or
deemed to be incorporated therein by reference), the Company shall furnish or
otherwise make available to the Holders of Registrable Shares covered by such
Registration Statement, their counsel and the managing underwriters, if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement
(including a Shelf Registration Statement), Prospectus or preliminary Prospectus
or any amendment thereof or supplement thereto (including such document that,
upon filing, would be incorporated or deemed to be incorporated by reference
therein) with respect to a Demand Offering to which the Trident Holders, their
counsel, or the managing underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the opinion of the Company, such filing
is necessary to comply with applicable law.

(b)      prepare and file with the SEC such pre- and post-effective amendments
to such Registration Statement and supplements to such Registration Statement
and the Prospectus and such amendments or supplements to any Issuer Free Writing
Prospectus as may be necessary to comply with the Securities Act or as necessary
to keep such Registration Statement effective for the period of time required by
this Agreement, and comply with provisions of the Securities Act with respect to
the disposition of all Registrable Shares covered by such Registration Statement
during such period in accordance with the intended method or methods of
disposition by the Holders thereof set forth in such Registration Statement;

(c)      furnish to each Holder of Registrable Shares covered by a Registration
Statement and, in the event of a Public Offering, the underwriters of the
securities being offered such number of copies of such Registration Statement,
each amendment and supplement thereto, the Prospectus included in such
Registration Statement (including each preliminary Prospectus), any documents
incorporated by reference therein and such other documents as such Holder or
underwriters may reasonably request in order to facilitate the disposition of
the Registrable Shares owned by such Holder or the sale of such securities by
such underwriters (it being understood that, subject to Section 2.4 and the
requirements of the Securities Act and applicable state securities laws, the
Company consents to the use of the Prospectus and any amendment or supplement
thereto by each Holder and the underwriters in connection with the offering and
sale of the Registrable Shares covered by the Registration Statement of which
such Prospectus, amendment or supplement is a part); provided, however, that any
such document available on the SEC’s EDGAR database shall satisfy any such
obligation;

 

-12-



--------------------------------------------------------------------------------

(d)      if applicable, register or qualify such Registrable Shares under such
other securities or blue sky laws of such jurisdictions as each Holder or, in
the case of a Public Offering, the managing underwriter reasonably requests; use
its reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the period in which such Registration
Statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each Holder to
consummate the disposition of the Registrable Shares owned by such Holder in
such jurisdictions (provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it or its
subsidiaries would not otherwise be required to qualify but for this
subparagraph or (ii) consent to general service of process in any such
jurisdiction);

(e)      promptly notify each Holder of Registrable Shares covered by a
Registration Statement and, in the case of a Public Offering, each underwriter
(i) when a Prospectus or any prospectus supplement or amendment has been filed
and, with respect to a Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of the issuance by any state securities
or other regulatory authority of any order suspending the qualification or
exemption from qualification of any of the Registrable Shares under state
securities or “blue sky” laws or the initiation of any proceedings for that
purpose, (iii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to the Registration
Statement or related Prospectus or for additional information, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 2.6(o) below cease to be true and correct, and (v) of
the happening of any event which makes any statement made in a Registration
Statement or related Prospectus untrue or which requires the making of any
changes in such Registration Statement, Prospectus or documents incorporated
therein by reference so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment so that, as thereafter deliverable to the purchasers of such
Registrable Shares, such Prospectus will not contain any untrue statement of a
material fact or omit a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

(f)      make generally available to the Company’s stockholders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 under the Securities Act;

(g)      in the case of a Public Offering, if requested by the managing
underwriter or any Holder participating in such Public Offering, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any Holder reasonably requests to be
included therein, including, without limitation, with respect to the Registrable
Shares being sold by such Holder, the purchase price being paid therefor by the
underwriters and with respect to any other terms of the underwritten offering of
the Registrable Shares to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

 

-13-



--------------------------------------------------------------------------------

(h)      promptly make available for inspection by any Holder disposing of
Registrable Shares pursuant to any Registration Statement, any underwriter
participating in any disposition pursuant to any Registration Statement, and any
attorney, accountant or other agent or representative retained by any such
Holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (h) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company is in the process of requesting or has
requested and been granted from the SEC confidential treatment of such
information contained in any filing with the SEC or documents provided
supplementally or otherwise or (B) the Company reasonably determines in good
faith that such Records are confidential and so notifies the Inspectors in
writing unless prior to furnishing any such information with respect to (i) or
(ii) such Inspectors requesting such information agrees to enter into a
confidentiality agreement in customary form and subject to customary exceptions;
and provided further, however, that each Inspector agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action and to prevent disclosure of the Records deemed
confidential;

(i)      in the case of a Public Offering, furnish to each Holder and
underwriter participating in such Public Offering a signed counterpart of (i) an
opinion or opinions of counsel to the Company and (ii) a comfort letter or
comfort letters from the Company’s independent public accountants and the
independent public accountants who have audited any other financial statements
(including with respect acquired businesses) included or incorporated by
reference into the Prospectus, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as the Holders or managing underwriter reasonably requests;

(j)      cause the Registrable Shares included in any Registration Statement to
be (i) listed on each securities exchange, if any, on which similar securities
issued by the Company are then listed prior to the effectiveness of such
Registration Statement or (ii) authorized to be quoted and/or listed (to the
extent applicable) on an automated quotation system if the Registrable Shares so
qualify;

(k)      provide a transfer agent and registrar for all Registrable Shares
registered hereunder and provide a CUSIP number for the Registrable Shares
included in any Registration Statement not later than the effective date of such
Registration Statement;

(l)      cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Shares covered by the Registration Statement
(including participation in “road shows”) taking into account the Company’s
business needs;

 

-14-



--------------------------------------------------------------------------------

(m)      cooperate with counsel to the Holders and, in the case of a Public
Offering, each underwriter participating in the disposition of such Registrable
Shares in connection with any filings required to be made with FINRA;

(n)      during the period when the Prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(o)      in the case of a Public Offering, enter into such agreements (including
underwriting agreements in the managing underwriter’s customary form) as are
customary in connection with a Public Offering; and take all such other actions
reasonably requested by the Holders of the Registrable Shares being sold in
connection therewith (including those reasonably requested by the managing
underwriters, if any) to expedite or facilitate the disposition of such
Registrable Shares, and in such connection whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration, (i) make such representations and warranties to the Holders of
such Registrable Shares and the underwriters, if any, with respect to the
business of the Company and its subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and, if true, confirm
the same if and when requested and (ii) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 2.7 hereof with respect to all
parties to be indemnified pursuant to said Section; and

(p)      advise each Holder of Registrable Shares covered by a Registration
Statement, promptly after it shall receive notice or obtain knowledge thereof of
the issuance of any stop order by the SEC suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued.

Section 2.7        Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Article II including, without limitation,
all registration and filing fees, all fees and expenses associated with filings
required to be made with FINRA (including, if applicable, the fees and expenses
of any “qualified independent underwriter” as such term is defined in Rule 5121
of FINRA regulations, and of its counsel), as may be required by the rules and
regulations of FINRA, fees and expenses of compliance with securities or “blue
sky” laws (including reasonable fees and disbursements of counsel in connection
with “blue sky” qualifications of the Registrable Shares), rating agency fees,
printing expenses (including expenses of printing Prospectuses if the printing
of Prospectuses is requested by a Holder), “road show” expenses, messenger and
delivery expenses, the Company’s internal expenses (including without limitation
all salaries and expenses of its officers and employees performing legal or
accounting duties), the fees and expenses incurred in connection with any
listing of the Registrable Shares, fees and expenses of counsel for the Company
and its independent certified public accountants (including the expenses of any
special audit or “comfort” letters required by or incident to such performance),
fees and expenses of independent public accountants who have audited any other
financial statements (including with respect acquired businesses) included or

 

-15-



--------------------------------------------------------------------------------

incorporated by reference into the Prospectus (including the expenses of any
special audit or “comfort” letters required by or incident to such performance),
securities acts liability insurance (if the Company elects to obtain such
insurance), the fees and expenses of any special experts retained by the Company
in connection with such registration, the fees and expenses of other Persons
retained by the Company and the reasonable and documented fees and expenses of
one counsel for the Trident Holders participating in any registration pursuant
to this Agreement (the “Registration Expenses”) shall be borne by the Company
whether or not any Registration Statement becomes effective or any sale is made
in a Public Offering; provided, however, that in no event shall Registration
Expenses include any underwriting discounts, commissions or fees attributable to
the sale of the Registrable Shares or any accountants or other Persons (except
as set forth above) retained or employed by any Holders, which expenses shall be
borne by the relevant Holders who retained or employed such Persons. For the
avoidance of doubt, the Company shall not be required to bear any fees or
expenses of any counsel engaged by any Tait Family Member.

Section 2.8      Indemnification. In the event any Registrable Shares are
included in a Registration Statement under this Agreement:

(a)      The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder, and each of its employees, advisors,
agents, representatives, members, partners, stockholders, equityholders,
officers and directors and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) such Holder, and each of such controlling
Person’s employees, advisors, agents, representatives, members, partners,
stockholders, equityholders, officers and directors (collectively, the “Holder
Affiliates”) against any and all losses, claims, damages, liabilities, costs,
judgments, fines, penalties, charges, amounts paid in settlement and expenses,
joint or several (including, without limitation, attorneys’ fees and
disbursements except as limited by Section 2.8(c)) based upon, arising out of,
related to or resulting from any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus, Free Writing
Prospectus (as defined under Rule 405 of the Securities Act) or preliminary
Prospectus or any amendment thereof or supplement thereto, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, any filing made in connection
with the qualification of the offering under the securities or other “blue sky”
law of any jurisdiction in which Registrable Shares are offered, or any other
offering document (including any related notification, or the like) incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, or any violation by the Company of the Securities Act or
of the Exchange Act, or any violation by the Company of this Agreement and will
reimburse each such Holder and Holder Affiliate for any legal or other expenses
reasonably incurred in connection with investigating, defending or settling any
such loss, claim, damage, liability, costs, judgment, fine, penalty, charge or
actions or proceedings; except insofar as any such statements or omissions are
made in reliance upon and in strict conformity with information or affidavits
furnished in writing to the Company by such Holder or any Holder Affiliate for
use in such Registration Statement, Prospectus or preliminary Prospectus or
amendment thereof or supplement thereto. The reimbursements

 

-16-



--------------------------------------------------------------------------------

required by this Section 2.8(a) will be made by periodic payments during the
course of the investigation or defense, as and when bills are received or
expenses incurred.

(b)      Each participating Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement, Prospectus or preliminary
Prospectus or amendment thereof or supplement thereto and, to the fullest extent
permitted by law, each such Holder will indemnify the Company and its directors
and officers and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act) against any and all losses, claims, damages,
liabilities, costs, judgments, fines, penalties, charges, amounts paid in
settlement and expenses (including, without limitation, reasonable attorneys’
fees and disbursements except as limited by Section 2.8(c)) resulting from any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, Prospectus, Free Writing Prospectus (as defined under
Rule 405 of the Securities Act) or any preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any information or affidavit so furnished in writing by
such Holder or any of its Holder Affiliates specifically for inclusion in the
Registration Statement, Prospectus or preliminary Prospectus or amendment
thereof or supplement thereto; provided, however, that the obligation to
indemnify will be several, not joint and several, among such Holders, and the
liability of each such Holder will be in proportion thereto; and provided
further, however, that such liability will be limited to the net proceeds
received by such Holder from the sale of Registrable Shares (net of any
underwriting discounts and commissions) pursuant to such Registration Statement
and such Holder shall not be liable in any such case to the extent that prior to
the filing of any such Registration Statement, Prospectus or preliminary
Prospectus or Free Writing Prospectus (as defined under Rule 405 of the
Securities Act) or amendment thereof or supplement thereto, such Holder has
furnished in writing to the Company information expressly for use in such
Registration Statement, Prospectus or preliminary Prospectus or amendment
thereof or supplement thereto which corrected or made not misleading information
previously furnished to the Company.

(c)      Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person except to the extent that the indemnifying party
is materially prejudiced by such failure to give prompt notice) and (ii) unless
in such indemnified party’s reasonable judgment a conflict of interest between
such indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless
(x) the indemnifying party has agreed to pay such fees or expenses or (y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any

 

-17-



--------------------------------------------------------------------------------

settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld, conditioned or delayed). If such defense is
assumed by the indemnifying party pursuant to the provisions of this Agreement,
such indemnifying party shall not settle or otherwise compromise the applicable
claim unless (A) such settlement or compromise contains a full and unconditional
release of the indemnified party or (B) the indemnified party otherwise consents
in writing. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party, a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels. Notwithstanding the
foregoing, an indemnified party shall have the right to employ separate counsel
at the indemnifying party’s expense to participate in the defense of a claim if
the named parties to any such claim (including any impleaded parties) include
both such indemnified party and the indemnifying party, and such indemnified
party shall have been advised by outside counsel that there is an actual
conflict of interest between the indemnifying party and indemnified party that
would make it inappropriate in the reasonable judgment of such outside counsel
for the same counsel to represent both the indemnified party and indemnifying
party.

(d)      Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8(a) or 2.8(b) are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, costs, judgments, fines, penalties, charges,
amounts paid in settlement or expenses (or actions in respect thereof) referred
to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities,
costs, judgments, fines, penalties, charges, amounts paid in settlement or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party
in connection with the actions which resulted in the losses, claims, damages,
liabilities, costs, judgments, fines, penalties, charges, amounts paid in
settlement or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.8(d) were determined by pro rata
allocation (even if the Holders or any underwriters or all of them were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this
Section 2.8(d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities, costs, judgment, fines, penalties,
charges, amounts paid in settlement or expenses (or actions in respect thereof)
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such indemnified party in connection with investigating
or, except as provided in Section 2.8(c) defending any such action or claim.
Notwithstanding the provisions of this Section 2.8(d), no Holder shall be
required to contribute an amount greater than the proceeds (net of any
underwriting discounts and

 

-18-



--------------------------------------------------------------------------------

commissions) received by such Holder with respect to the sale of any Registrable
Shares. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.8(d) to contribute shall be several and not joint
in proportion to the amount of Registrable Shares registered by them.

(e)      If indemnification is available under this Section 2.8, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 2.8(a) and 2.8(b) of this Agreement without regard to the
relative fault of said indemnifying party or indemnified party or any other
equitable consideration provided for in Section 2.8(d).

(f)      The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.

(g)      Any indemnified parties pursuant to this Agreement shall be third-party
beneficiaries of this Section 2.8.

(h)      The indemnity and contribution agreements contained in this Section 2.8
are in addition to any other liability that the indemnifying parties may
otherwise have to the indemnified parties; provided that in no event shall any
Holder of Registrable Shares be liable to any indemnified parties with respect
to any untrue statement or alleged untrue statement or omission or alleged
omission in any Registration Statement, Prospectus, Free Writing Prospectus or
any preliminary Prospectus or any amendment thereof or supplement thereto for
any amount in excess of the amount by which the net proceeds to the indemnifying
party from the sale of the Registrable Shares sold in the transaction that
resulted in any liability, exceeds the amount of any damages that such
indemnifying party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission (including as a
result of any indemnification or contribution obligation
hereunder). Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provision in the underwriting agreement shall
control.

Section 2.9      Transfer of Registration Rights.

(a)      The rights of each Holder under this Agreement may be assigned to a
transferee of Registrable Shares that constitute at least 1% of the Company’s or
BNL OP’s outstanding Common Stock or OP Units, as the case may be; provided,
however, (i) that any such transfer is permitted in accordance with the BNL OP
Operating Agreement and any other applicable documents, (ii) that any such
transfer is not made pursuant to Rule 144 under the Securities Act or a
registration statement filed pursuant to this Agreement, and (iii) that the
Company is given written notice by such Holder at or within a reasonable time
after said transfer, stating the name and address of such transferee and
identifying the Registrable Shares with respect to which such registration
rights are being transferred. Notwithstanding the foregoing, any Holder may:
(A) transfer rights to a transferee of Registrable Shares if such transferee is

 

-19-



--------------------------------------------------------------------------------

(x) an Affiliate or Affiliated Investor of any Holder or (y) any family member
or trust for the benefit of any individual Holder; and (B) transfer rights in
connection with effecting in-kind or similar distributions of all or part of its
Registrable Shares to its direct or indirect equityholders, managers, employees,
agents or representatives. Any such transferee permitted by this
Section 2.9(a) (a “Permitted Transferee”) shall be required to execute the
joinder agreement set forth in Exhibit A. Notwithstanding the foregoing, the
right to issue a Demand Request under Section 2.2 of this Agreement is
non-transferable and shall not be assigned to any transferee of Registrable
Shares, including any Permitted Transferee, except in the case of a transfer by
the Trident Holders to a Permitted Transferee of Registrable Shares representing
not less than 50% of Registrable Shares held by the Trident Holders as of the
date hereof.

(b)      If the Company may at any time hereafter provide to any Person who is a
holder of any securities of the Company or BNL OP rights with respect to the
registration of such securities under the Securities Act, such rights shall not
be in conflict with or adversely affect any of the rights provided to the
Holders in, or conflict (in a manner that adversely affects the Holders) with
any other provisions included in, this Agreement; provided, however, that any
rights which are the same as or equal to the rights provided in this Agreement
will not be considered in conflict with or to adversely affect the rights of the
Holders provided in this Agreement. To the extent the Company provides any right
to others that are more favorable than those provided for herein, this Agreement
shall be deemed to be automatically modified to ensure that such Holders will
have the benefit of terms that are at least as favorable as those provided to
such other Persons. The Company shall provide prompt notice to the Holders of
any such modifications.

(c)      For the purposes of calculating any percentage of Common Stock or OP
Units, as the case may be, as contemplated by this Section 2.9, the term
“Holder” shall include all Affiliates thereof owning any Registrable Shares.

Section 2.10      Current Public Information.

(a)      With a view to making available to the Holders the benefits of certain
rules and regulations of the SEC that may at any time permit the sale of
securities to the public without registration, the Company agrees to use
commercially reasonable efforts to:

(i)      make and keep public information available, as those terms are defined
in Rule 144 under the Securities Act, at all times from and after 90 days
following the Effective Date;

(ii)      file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act (at any time during which it is
subject to such reporting requirements); and

(iii)      furnish to any Holder, so long as such Holder owns any Registrable
Shares, upon the reasonable request by such Holder, (A) a written statement by
the Company that it has complied with the reporting requirements of Rule 144 (at
any time after 90 days after the Effective Date), and of the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), (B) a copy of the most recent annual

 

-20-



--------------------------------------------------------------------------------

or quarterly report of the Company and (C) such other reports and documents of
the Company and other information in the possession of or reasonably obtainable
by the Company as a Holder may reasonably request in availing itself of any
rule or regulation of the SEC allowing a Holder to sell any such securities
without registration; provided, however, that any such document requested
pursuant to clauses (B) or (C) above and available on the SEC’s EDGAR database
shall satisfy any such obligation under clause (B) or (C) above.

(b)      Notwithstanding anything in this Section 2.10, the Company may
deregister under Section 12 of the Exchange Act if it is then permitted to do so
pursuant to the Exchange Act and the rules and regulations thereunder.

Section 2.11      General Rules Applicable to Registration Statements. No Holder
may participate in any Demand Offering or Company Public Offering unless such
Holder (a) agrees to sell such Holder’s Registrable Shares on the basis provided
in any underwriting arrangements described above and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

Section 2.12      In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Registrable Shares to its direct or
indirect equityholders pursuant to Section 2.9(a), the Company will, subject to
any applicable lock-up agreement, work with such Holder and the Company’s
transfer agent to facilitate such in-kind distribution in the manner reasonably
requested by such Holder.

ARTICLE III

MISCELLANEOUS

Section 3.1      Notices. All notices, elections, demands or other
communications required or permitted to be made or given pursuant to this
Agreement shall be in writing and shall be considered as properly given or made
on the date of actual delivery if given by (a) personal delivery, (b) expedited
overnight delivery service with proof of delivery, (c) via facsimile with
confirmation of delivery or (d) electronic mail, addressed to the respective
addressee(s). All notices hereunder to the Company or BNL OP shall be mailed to
it at the respective address of its principal place of business and all notices
to the Holders shall be mailed to them at their last known addresses as shown on
the books and records of the Company. Any Holder may change its address by
giving notice in writing to the Company of its new address.

Section 3.2      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement.

Section 3.3      Assignment. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and, subject to
Section 2.9 their respective transferees (provided that any such transferee is a
Permitted Transferee), successors and assigns.

Section 3.4      Termination. This Agreement shall terminate when no Registrable
Shares remain outstanding; provided, however, that Section 2.8 and Article III
shall survive any termination hereof.

 

-21-



--------------------------------------------------------------------------------

Section 3.5      Descriptive Headings. The descriptive headings of the several
sections and paragraphs of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meaning hereof. References herein to
Sections are references to Sections of this Agreement, except as otherwise
indicated.

Section 3.6      Specific Performance. The parties hereto recognize and agree
that money damages may be insufficient to compensate the Holders for breaches by
the Company of the terms hereof and, consequently, that the equitable remedy of
specific performance of the terms hereof will be available in the event of any
such breach, without posting a bond or other undertaking, and this being in
addition to any other remedy to which such party is entitled at law or in
equity.

Section 3.7      Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE GOVERNED BY,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO RULES OR
PRINCIPLES OF CONFLICTS OF LAW REQUIRING THE APPLICATION OF THE LAW OF ANOTHER
STATE.

Section 3.8      Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible within a
reasonable period of time.

Section 3.9      Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the Commercial Division of the New York Supreme Court located in the Borough of
Manhattan in the City of New York and the United States District Court for the
Southern District of New York for the purpose of adjudicating any dispute
arising hereunder. Each party hereto hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court any objection to such
jurisdiction, whether on the grounds of hardship, inconvenient forum or
otherwise. Each party hereto further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s address as
provided pursuant to Section 3.1 shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 3.9.

Section 3.10      Amendments; Entire Agreement. Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing by
the Company and

 

-22-



--------------------------------------------------------------------------------

each of the Trident Holders and Tait Family Members (or Permitted Transferees
thereof, as applicable) holding Registrable Shares; provided, however, that no
amendment to this Agreement shall be effected if such amendment materially
adversely affects a Holder or group of Holders in a manner that is
disproportionate relative to the effect on any other Holder, unless such Holder
or Holders holding a majority of the Registrable Shares of such group of Holders
at the relevant time of determination consents thereto. Any waiver of any
provision of this Agreement shall be subject to the same approval requirements
as an amendment in the event that such amendment would have the same effect as
such waiver. This Agreement supersedes all prior discussions, memoranda of
understanding, agreements and arrangements (whether written or oral, including
all correspondence), if any, between the parties hereto with respect to the
subject matter hereof, and this Agreement contains the sole and entire agreement
between the parties hereto with respect to the subject matter hereof.

Section 3.11      Merger or Consolidation. In the event the Company engages in a
merger or consolidation in which the Registrable Shares are converted into
securities of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to the
Holders by the issuer of such securities. To the extent such new issuer, or any
other company acquired by the Company in a merger or consolidation, was bound by
registration rights obligations that would conflict with the provisions of this
Agreement, the Company will, unless the Holders then holding at least a majority
of the Registrable Shares otherwise agree, use its reasonable best efforts to
modify any such “inherited” registration rights obligations so as not to
interfere in any material respects with the rights provided under this
Agreement. To the extent any such modification of “inherited” registration
rights disproportionately and adversely impacts any Holder hereunder, such
modification shall not be effective as to such Holder without the consent of
such Holder.

Section 3.12      No Recourse. This Agreement may only be enforced against, and
any claims or cause of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, equityholder, agent,
attorney or representative of any party hereto shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first written above.

 

BROADSTONE NET LEASE, INC. By:  

/s/ Christopher J. Czarnecki

  Name:   Christopher J. Czarnecki   Title:   President and Chief Executive
Officer BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   its
managing member By:  

/s/ Christopher J. Czarnecki

  Name:   Christopher J. Czarnecki   Title:   President and Chief Executive
Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Stockholders BROADSTONE VENTURES, LLC By:  

/s/ Amy L. Tait

  Name:   Amy L. Tait   Title:     Chief Executive Officer AMY L. TAIT /s/ Amy
L. Tait                                                     

ROBERT C. TAIT AS GENERAL TRUSTEE OF

THE IRREVOCABLE TRUST FBO MARGARET

S. TAIT DATED DECEMBER 18, 2017

By:  

/s/ Robert C. Tait

  Name:   Robert C. Tait   Title:     General Trustee

ROBERT C. TAIT AS GENERAL TRUSTEE OF

THE IRREVOCABLE TRUST FBO ALEX N. TAIT

DATED DECEMBER 18, 2017

By:  

/s/ Robert C. Tait

  Name:   Robert C. Tait   Title:     General Trustee

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRIDENT BRE HOLDINGS I LTD By:  

/s/ Agha S. Khan

  Name:   Agha S. Khan   Title:   President TRIDENT BRE HOLDINGS II LTD By:  

/s/ Agha S. Khan

  Name:   Agha S. Khan   Title:   President TRIDENT BRE, LLC By:  

/s/ Agha S. Khan

  Name:   Agha S. Khan   Title:   President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

THIS JOINDER (this “Joinder”) is made and entered into as of [●] by the
undersigned (the “New Holder”) in accordance with the terms and conditions set
forth in that certain Registration Rights Agreement, by and among Broadstone Net
Lease, Inc., a Maryland corporation (the “Company”), Broadstone Net Lease, LLC,
a New York limited liability company (“BNL OP”) and the Holders party thereto,
dated as of February 7, 2020, as the same may be amended, restated or otherwise
modified from time to time (the “Registration Rights Agreement”), for the
benefit of, and for reliance upon by, the Company, BNL OP and the Holders.

WHEREAS, New Holder has acquired certain Registrable Shares from [●].

WHEREAS, the New Holder desires to exercise certain rights granted to it under
the Registration Rights Agreement; and

WHEREAS, the execution and delivery to the Company of this Joinder by the New
Holder is a condition precedent to the New Holder’s exercise of any of its
rights under the Registration Rights Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties to this Joinder hereby agree as follows:

(a)      Agreement to be Bound. The New Holder hereby agrees that upon execution
of this Joinder, it shall become a party to the Registration Rights Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement as though an original party
thereto and shall be deemed a Holder for all purposes thereof.

(b)      Successors and Assigns. Except as otherwise provided herein, this
Joinder shall bind and inure to the benefit of and be enforceable by the Company
and its successors, heirs and assigns.

(c)      Notices. For purposes of notices pursuant to the Registration Rights
Agreement, all notices, requests and demands to the New Holder shall be directed
to:

[Name]

[Address]

(d)      Further Assurances. The New Holder agrees to perform any further acts
and execute and deliver any additional documents and instruments that may be
necessary or reasonably requested by the Company to carry out the provisions of
this Joinder or the Registration Rights Agreement.

(e)      Descriptive Headings. The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the
Registration Rights Agreement as of the date first written above.

 

BROADSTONE NET LEASE, INC. By  

                    

  Name:   Title: BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.  
Its Managing Member   By:  

                    

    Name:     Title: [NEW HOLDER] By:  

                    

  Name:   Title:

 

A-2